Citation Nr: 1002222	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO. 04-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from November 1967 through 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO). The case later came under the 
jurisdiction of the RO in Nashville, Tennessee. The Board 
remanded the case for additional development in June 2007 and 
again in March 2009. The required development has been 
achieved and the case is again before the Board for further 
appellate review.


FINDINGS OF FACT

Competent medical evidence fails to show that the Veteran's 
current cervical spine disability initially manifested due to 
or during his active service, or is causally connected to any 
service-connected disability.


CONCLUSION OF LAW

The Veteran's currently diagnosed cervical spondylosis was 
not incurred during active service, and is not proximately 
due to any service-connected disability. 
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for cervical 
spondylosis. To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999). Also, under 38 C.F.R. § 
3.310(b), any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.

The Veteran contends that he has a current cervical spine 
disability that is caused by his lumbar spine disability. See 
October 2002 claim. The Board notes, however, that the 
Veteran is not service connected for a lumbar spine 
disability. The Veteran previously claimed service connection 
for the lumbar spine, but it was denied in a September 1970 
rating decision, and in the September 2003 rating decision. 
Neither rating decision was appealed. The Veteran has also 
claimed that there was clear and unmistakable error (CUE) in 
the September 1970 denial of service connection for a lumbar 
spine disability. That claim was denied by way of the October 
2009 rating decision, which has not been appealed. Thus, the 
Veteran does not have a service-connected lumbar spine 
disability, so he cannot be service connected under 38 C.F.R. 
§ 3.310 for the cervical spine secondary to the lumbar spine. 
The Veteran is service connected for posttraumatic stress 
disorder (PTSD), tinnitus, and left inguinal herniorrhaphy. 
He does not, however contend and the evidence does not 
establish that his cervical spine disability has any causal 
connection to those disabilities. Service connection for the 
cervical spine under 38 C.F.R. § 3.310 is simply not 
warranted.

The only remaining basis for which service connection is 
possible is directly under 38 C.F.R. § 3.303. However, a 
review of the Veteran's service treatment records shows that 
no symptoms of a cervical spine disability manifested at any 
time during service or for many years after the Veteran's 
discharge from service.  The report of a service separation 
examination conducted in October 1969 reflects that clinical 
evaluation of his neck was normal.  A VA examination 
conducted in August 1970 also notes that the neck was normal.  

VA treatment records show an initial complaint of neck pain 
in August 2002, followed by an MRI showing posterior annular 
bulge at C3-4 causing mild spinal stenosis, and post-
diskectomy at C5-6 with fusion of the vertebrae. The Veteran 
reported a surgery on his neck in 1988 or 1989. See October 
2002 claim. Records of this surgery, however, are unavailable 
as they have been destroyed. See July 2007 Veteran statement. 
Even if these records were available, they would only show 
treatment more than twenty years following the Veteran's 
discharge from active duty.

While the record clearly shows that the Veteran has a current 
cervical spine disability, it is essentially devoid of 
evidence of that disability's etiology. There is no 
suggestion anywhere in the record, including from the Veteran 
himself, that his cervical spine disability was incurred 
during active service. His only claim throughout the course 
of this appeal is that it is secondary to his lumbar spine 
disability, which, as discussed above, is not service 
connected. 

There is simply no basis upon which to grant service 
connection for cervical spondylosis. The Board notes that 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
There is simply no basis upon which to grant the Veteran's 
claim.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009). 

The notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran several letters informing him of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf, 
as well as satisfying the requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date. VA's duty to 
notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, and his post-
service VA and private treatment records have been associated 
with the claims folder. Records were also obtained from the 
Social Security Administration.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim. However, the evidence of record is 
sufficient to decide the claim. The evidence, which fails to 
establish any in-service incurrence of a cervical spine 
disability, such that a nexus opinion between service and the 
disorder at issue is not possible, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide this claim. See 38 C.F.R. § 3.159(c)(4) 
(2009). As service and post-service treatment records provide 
no basis to grant this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case.

The Veteran has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to 
assist the Veteran. A remand for further development of this 
claim would serve no useful purpose. VA has satisfied its 
duties to notify and assist the Veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for cervical spondylosis is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


